HENNESSY, J.
concurring. While I agree with the result reached by the majority, I disagree with the conclusion that General Statutes § 31-51q is applicable to speech on private property. I believe that the trial court properly held that § 31-51q does not apply and dismissed the plaintiffs complaint. Therefore, I respectfully concur in the judgment.
“[I]t is fundamental that the First Amendment [to the United States constitution] prohibits governmental infringement on the right of free speech. Similarly, the Fourteenth Amendment [to the United States constitution], which prohibits the states from denying federal constitutional rights and which guarantees due process, applies to acts of the states, not to acts of private persons or entities. Civil Rights Cases, 109 U.S. 3, 11 [3 S. Ct. 18, 27 L. Ed. 835] (1883); Shelley v. Kraemer, 334 U.S. 1, 13 [68 S. Ct. 836, 92 L. Ed. 1161] (1948).” Rendell-Baker v. Kohn, 457 U.S. 830, 837-38, 102 S. Ct. 2764, 73 L. Ed. 2d 418 (1982). In interpreting the state constitutional free speech provision in the area of private speech on private property, our Supreme Court has refused to find any meaningful distinction between the federal and state constitutional free speech provisions. See Dydyn v. Dept. of Liquor Control, 12 Conn. App. 455, 463, 531 A.2d 170, cert. denied, 205 Conn. 812, 532 A.2d 586 *633(1987), cert. denied, 485 U.S. 977, 108 S. Ct. 1272, 99 L. Ed. 2d 483 (1988). In the present case, it is undisputed that the speech occurred on private property and is, therefore, not speech protected by the federal or state constitution.1 See Cologne v. Westfarms Associates, 192 Conn. 48, 62-63, 469 A.2d 1201 (1984).
Statutory provisions or common law, however, “may in some situations extend protection or provide redress against a private coiporation or person who seeks to abridge the free expression of others.” Hudgens v. National Labor Relations Board, 424 U.S. 507, 513, 96 S. Ct. 1029, 47 L. Ed. 2d 196 (1976). We must first determine, therefore, whether the legislature enacted § 31-51q to protect speech that occurs on a private employer’s property.
Section 31-51q provides in relevant part that “[a]ny employer, including the state and any instrumentality or political subdivision thereof, who subjects any employee to discipline or discharge on account of the exercise by such employee of rights guaranteed by the first amendment to the United States Constitution or section 3, 4 or 14 of article first of the Constitution of the state. . . .” (Emphasis added.) “[W]hen the language of a statute is plain and unambiguous, we need look no further than the words themselves because we assume that the language expresses the legislature’s intent.. . . Dos Santos v. F. D. Rich Construction Co., 233 Conn. 14, 20, 658 A.2d 83 (1995). We look to the legislative history of a statute only if it is ambiguous. Sanzone v. Board of Police Commissioners, 219 Conn. 179, 187, 592 A.2d 912 (1991). A statute does not become ambiguous because the parties argue its meaning differently. Ford v. Blue Cross & Blue Shield of Connecticut, Inc., 216 Conn. 40, 63, 578 A.2d 1054 (1990). The legislative intent is to be found, not in what the legislature *634intended to say, but in the meaning of what it did say. Lees v. Middlesex Ins. Co., 219 Conn. 644, 652, 594 A.2d 952 (1991). We must construe a statute without reference to whether we feel that it might be improved by adding to it or interpreting it differently. See Emergency Medical Services Commission v. Freedom Of Information Commission, 19 Conn. App. 352, 355, 561 A.2d 981 (1989). It is our duty to apply the law, not to make it. Murray v. Lopes, 205 Conn. 27, 34, 529 A.2d 1302 (1987). . . . Commissioner of Administrative Services v. Gerace, 40 Conn. App. 829, 832-33, 673 A.2d 1172 [1996], appeal dismissed, 239 Conn. 791, 686 A.2d 993 (1997) (certification improvidently granted).” (Internal quotation marks omitted.) State v. Gordon, 45 Conn. App. 490, 497-98, 696 A.2d 1034, cert. granted, 243 Conn. 911, 701 A.2d 336 (1997).
The language used by the legislature in § 31-51q, namely, “rights guaranteed by the first amendment to the United States Constitution or section 3, 4 or 14 of article first of the Constitution of the state,” is plain and unambiguous. We need not, therefore, turn to the legislative history of the statute in order to discern legislative intent. The intent clearly manifests itself in the language used. The statute applies only to violations of constitutional rights. The right to free speech on private property is not guaranteed by any of the enumerated constitutional provisions, either state or federal. Any purported restriction on the plaintiffs free speech, is not a violation of any constitutionally protected right to free speech and, therefore, § 31-51q does not apply. Accordingly, I would affirm the judgment of the trial court.

 The parties have made no claim of state action.